Mitchell, J.1
The plaintiff, being the owner of a tract of land, executed and recorded a plat of it as “Nicolin’s Addition to Jordan *64City.” He then conveyed lot 1, in this addition, according to the recorded plat thereof, to one Hoskins, through whom defendant acquired title. As shown upon this plat, lot 1 extended north and south from Water street to Sand creek, the street being represented as the north, and the creek as the south, boundary. The east and west lines of the lot are represented as extending from the street to the creek, and upon these lines are figures giving their length as 35 and 33 feet, respectively. As a matter of fact, the distances between Water street and Sand creek are 59J feet on the east line, and 51^- feet on the west line, of the lot. Plaintiff, claiming that lot 1 extends south from Water street only the distance indicated by these figures (35 and 33 feet) as the length of the east and west lines, brings ejectment against defendant for the strip of land lying between that and Sand creek. We remark, in passing, that we do not see why he might not with equal propriety have measured from Sand creek north, and claimed the strip of land fronting on Water street. The defendant claims that, according to the plat, lot 1 includes all the land between the street and the creek.
Upon these facts, there are two very familiar and well-established principles in the construction of conveyances, which are, in our opinion, decisive of the case: First, where a map or plat is referred to in
a conveyance, it becomes, for the purpose of the description and identification of the land, a part of the deed; and, second, courses, and distances must yield to monuments, visible objects, or natural boundaries called for in the deed. The plat according to which plaintiff conveyed, and to which his deeds referred, makes Sand creek the. south boundary as distinctly as it makes Water street the north boundary of lot 1. It represents the east and west lines of the lot as extending from the street to the creek. ’ Conveyances made with reference to this plat must be construed as calling for these boundaries,, the same as if expressly incorporated into the body of the deeds, and, under the familiar rule referred to, these must control the distances..
Judgment reversed.

 Berry, J., was absent, and. took no part in tbe decision of this case